NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 27, 2019*
                                  Decided April 3, 2019

                                          Before

                       MICHAEL S. KANNE, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DIANE S. SYKES, Circuit Judge


No. 18-2558

ANDRE BURKETT,                                      Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                           No. 18-CV-907-JPS

STATE OF WISCONSIN and                              J. P. Stadtmueller,
MILWAUKEE POLICE DEPARTMENT,                        Judge.
     Defendants-Appellees.

                                        ORDER

       In his fifth case in a string of attacks on his state-court convictions, which are
now twenty years old, Andre Burkett sued the state of Wisconsin and the Milwaukee
Police Department. He contends that, in 1998, he was falsely arrested and wrongfully
convicted of insurance fraud. See 42 U.S.C. § 1983. The district court dismissed the
complaint at screening, 28 U.S.C. § 1915(e)(2)(B), concluding that Burkett’s claim for


       *We have agreed to decide the case without oral argument because the appeal is
frivolous and oral argument would not significantly aid the court. See FED. R. APP. P.
34(a)(2)(A).
No. 18-2558                                                                           Page 2

damages was barred by Heck v. Humphrey, 512 U.S. 477 (1994). Because Burkett’s
appellate brief fails to develop a coherent argument, we dismiss this appeal. See FED. R.
APP. P. 28.

        Burkett’s complaint is less than clear, but he appears to allege that the
Milwaukee Police Department arrested him without evidence or a belief that he
committed a crime. Further, after police officers interrogated him, they fabricated a
statement that the government later used to wrongfully convict him. Burkett asked the
district court to order the defendants to pay him for each day he spent in prison and on
supervision and to “clear his name” of the convictions.

        The district judge dismissed the complaint, finding that Burkett failed to state a
claim and that the complaint was “frivolous.” He noted that Burkett has unsuccessfully
challenged his “now twenty-year-old convictions” in two habeas corpus petitions and
in multiple civil rights cases under § 1983. Thus, the judge concluded that Burkett, now
out of custody, had no further avenues for habeas relief. Further, he could not sue over
his allegedly wrongful convictions under § 1983 because they have not been
overturned. The judge also imposed a $500 fine because of Burkett’s continued frivolous
litigation over his state convictions.

         Burkett’s brief violates Federal Rule of Appellate Procedure 28. Although we
construe pro se filings liberally and hold such filings to less exacting standards than
those prepared by counsel, we must still be able to discern cogent arguments that
identify the judge’s error. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). But
the brief fails to provide an “articulable basis for disturbing the district court’s
judgment” or arguments “consisting of more than a generalized assertion of error.”
See id.; see also FED. R. APP. P. 28(a)(8)(A). Burkett reiterates his allegations that he was
wrongfully convicted, and he contends that his long-ago habeas petitions—which are
not on appeal— should not have been dismissed. Yet he does not develop a discernible
argument related to this appeal or specify errors in the judge’s ruling.

                                                                                 DISMISSED